DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see 1-2, filed 11/02/2021, with respect to claims 1 and 8 have been fully considered and are persuasive.  The rejection of 8/2/2021 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Diane Pang on 12/2/2021.
The application has been amended as follows: 
Claim 1 (line 12): “the radially constrained state of the second permeable shell”
Claim 1 (line 14): “the plurality of filaments of the second permeable shell”
Claim 8 (line 6): “the first self-expanding mesh”
Claim 8 (line 12): “the radially constrained state of the second permeable shell”
Claim 8 (line 13): “the second self-expanding mesh”
Claim 8 (lines 14-15): “the plurality of filaments of the second permeable shell”
Claim 15 (line 11): “the radially constrained state of the second permeable shell” 
Claim 15 (line 13): “the plurality of filaments of the second permeable shell”

Allowable Subject Matter
Claims  allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 3-7, the prior art of record fails to disclose a first permeable shell and second permeable shell, wherein the second permeable shell is stiffer than the first permeable shell.
With respect to Claim 1, closest cited prior art, Marchand, (US 2011/0152993) discloses: a first permeable shell (322) with a proximal and distal portion (314, 316), an interior cavity (326), a proximal hub (330), a distal hub (332), a second permeable shell (324) with a proximal and distal end (328, see figure below), and wherein a length of the expanded state of the second permeable shell is smaller than the length of the expanded state of the first permeable shell. Another embodiment of Marchand further discloses that a portion of the second permeable shell is in contact with the first permeable shell (See [0231]).  

    PNG
    media_image1.png
    281
    366
    media_image1.png
    Greyscale

Marchand fails to disclose or render obvious, wherein the second permeable shell is stiffer than the first permeable shell. 
Regarding claims 8, and 10-14, the prior art of record fails to disclose a first self-expanding mesh and second self-expanding mesh, wherein the second self-expanding mesh is stiffer than the first self-expanding mesh.
US 2011/0152993) discloses: a first self-expanding mesh (322) with a proximal and distal portion (314, 316), an interior cavity (326), a proximal hub (330), a distal hub (332), a second self-expanding mesh (324) with a proximal and distal end (328, see figure below), and wherein a length of the expanded state of the second self-expanding mesh is smaller than the length of the expanded state of the first self-expanding mesh. Another embodiment of Marchand further discloses that a portion of the second self-expanding mesh is in contact with the first self-expanding mesh (See [0231]).  

    PNG
    media_image1.png
    281
    366
    media_image1.png
    Greyscale

Marchand fails to disclose or render obvious, wherein the second self-expanding mesh is stiffer than the first self-expanding mesh. 
Regarding claims 15-20, the prior art of record fails to disclose comprising: wherein the second permeable shell has an open distal end. 
With respect to Claim 15, closest cited prior art, Marchand, (US 2011/0152993) discloses: a first permeable shell (322) with a proximal and distal portion (314, 316), an interior cavity (326), a proximal hub (330), a distal hub (332), a second permeable shell (324) with a proximal and distal end (328, see figure below), and wherein a length of the expanded state of the second permeable shell is smaller than the length of the expanded state of the first permeable shell. Another embodiment of Marchand further discloses that a portion of the second permeable shell is in contact with the proximal portion of the first permeable shell (See [0231]).  

    PNG
    media_image1.png
    281
    366
    media_image1.png
    Greyscale

Marchand fails to disclose or render obvious, wherein the second permeable has an open distal end. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record discloses other occlusive devices for filling an aneurysm. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/SARAH A SIMPSON/Primary Examiner, Art Unit 3771